Citation Nr: 0905951	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  07-38 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability, to include as secondary to a right knee 
disability.

3.  Entitlement to an initial rating higher than 20 percent 
for gout.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from August 2007 and July 2008 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
respectively denied the Veteran's claims of entitlement to 
service connection for right and left knee disabilities, and 
granted service connection and awarded a 20 percent 
disability rating for gout, effective May 14, 2007.  

In October 2008, the Veteran testified before the Board at a 
hearing that was held via videoconference from the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The Veteran asserts that his bilateral knee disabilities are 
related to a right knee injury sustained during his period of 
active service.  He acknowledges that he did not injure his 
left knee during service, but contends that as a result of 
his right knee disability, he overcompensated with his left 
knee, ultimately developing a disability of the left knee as 
well.  He contends that because both injuries are traceable 
to the in-service injury, he is entitled to service 
connection for both the right and left knee disabilities.

The Veteran's service treatment records reflect a single 
entry pertaining to the knees.  In June 1969, the Veteran 
reported to sick call with complaints of having twisted his 
right knee while water skiing.  Physical examination revealed 
no swelling or joint fluid and full range of motion.  His 
knee was wrapped with an Ace bandage and he was given a hot 
pack.  He was assigned light duty for 48 hours.  There are no 
further references to the knees in the remainder of the 
Veteran's service treatment records.  On examination in 
November 1969, prior to separation from service, the Veteran 
did not complain of knee problems, and examination of the 
knees revealed no abnormalities.

Post-service treatment records reflect that the Veteran is 
status post bilateral total knee replacement.  Records 
associated with treatment of the knees, including those 
associated with the replacement of both knees, however, have 
not been associated with the file.  As these records would be 
of assistance in determining whether the Veteran's right and 
left knee disabilities are related to the injury sustained 
during service, they are relevant and should be obtained.  
The only clinical records that have been associated with the 
file pertain to treatment of gout.  These records include 
references that may indicate that prior to his knee 
replacements, the Veteran's knees may have been affected by 
gout.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  
Because the Veteran's service treatment records clearly 
reflect that he sustained a right knee injury in service, and 
it is unclear to the Board whether the right and left knee 
disabilities for which the Veteran was treated after 
separation from service are related to the injury sustained 
during service, or whether the knee disabilities are related 
to his service-connected gout, the Board finds that a remand 
for an examination and etiological opinions is necessary.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, in a statement received in August 2008, the Veteran 
disagreed with the rating initially assigned for his service-
connected gout.  The Veteran has not yet been issued a 
statement of the case on this issue.  Where a notice of 
disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate 
Board action is to remand the issue for issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide 
authorization to obtain clinical 
records associated with treatment for 
his right and left knee disabilities, 
to include records associated with the 
bilateral knee replacements.  Once 
authorization has been received, 
attempt to obtain such records.  All 
attempts to secure those records must 
be documented in the claims folder.

2.  After the above records have been 
obtained, schedule the Veteran for a VA 
examination to ascertain whether his 
right and left knee disabilities, 
status post total knee replacement, are 
etiologically related to his period of 
active service.  The examiner should 
specifically opine as to the following:

a.  Is at least as likely as not 
(50 percent probability or 
greater) that the Veteran's right 
knee disability is etiologically 
related to his period of active 
service, including specifically 
the right knee injury sustained in 
June 1969?  In this regard, the 
examiner should consider the 
Veteran's statements regarding the 
incurrence of the disability, in 
addition to his statements 
regarding the continuity of 
symptomatology.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) 
(examination was inadequate where 
the examiner did not comment on 
the Veteran's report of in-service 
injury and relied upon the absence 
of evidence in the service 
treatment records to provide a 
negative opinion).  

b.  Is at least as likely as not 
(50 percent probability or 
greater) that the Veteran's left 
knee disability is etiologically 
related to his right knee 
disability? 

c.  If it is unlikely that the 
Veteran's right and left knee 
disabilities are etiologically 
related to the right knee injury 
sustained in service, the examiner 
should opine as to whether it is 
at least as likely as not that the 
Veteran's right and left knee 
disabilities were either 
manifestations of his service-
connected gout, or, in the 
alternative, whether it is at 
least as likely as not that his 
right and left knee disabilities 
were aggravated (permanently 
worsened) as a result of his 
service-connected gout.

The claims file must be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should indicate in the 
examination report that the claims file 
was reviewed.  The rationale for the 
opinions, with citation to relevant 
medical findings, must be provided.

5.  Then, readjudicate the claims.  If 
the decisions remain adverse to the 
Veteran, issue a supplemental statement 
of the case.  Allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

